The Honorable Ivan Williams                         Opinion     No.   H- 719
Executive   Director, Texas
Amusement     Machine  Commission                   Re:    Whether a coin-operated
P. 0. Box 13226                                            television is subject to
Austin,   Texas 78711                                      taxation pursuant to
                                                           Senate Bill 869.
Dear Mr.      Williams:

     You have requested our opinion regarding whether a coin-operated
television  is subject to taxation pursuant to the 1975 amendment to
article 13.01, et seq.,     Tax. -Gen.,  V. T. C.S.  (Acts 1975, 64th Leg.,
ch. 407, p. 1046).     We understand these machines provide a.limited time
of commercial    television    reception upon insertion of the proper coin.

    Article 13.02(l) imposes an annual occupation tax of $15.00 on every
“coin-operated   machine. ” Article 13.01(3) defines “coin-operated machine”
as:

          . . . every machine or device of any kind or
          character which is operated by or tiith coins,
          or metal slugs,    tokens or checks,    ‘music
          coin-operated    machines’ and ‘skill or pleasure
          coin-operated    machines’ as those terms are
          hereinafter   defined,  shall be included in such
          terms.

Unless    exempted by another provision       of the statute,   a coin-operated   television
clearly   falls within this definition.

    Article 13.03 exempts from taxation certain specific types of coin-operated
machines and also ” ‘service    coin-operated   machines,  ’ as that term is
defined. ” “Service  coin-operated    machines”  are defined in article 13.01(6)
to include:




                                  p.   3081
The Honorable     Ivan Williams,     page 2     (H-719)




         every pay toilet, pay telephone,   and all
         other machines     or devices which dispense
         service only and not merchandise,     music,
         skill or pleasure.

The question is therefore whether a coin-operated     television          dispenses
”Pleasure. ” If it does so, it is not a “service coin-operated            machine”
and consequently   not within the exemption of article 13.03.

     “Pleasure”    is defined as “a state or condition of gratification         of the
senses or mind. ” Webster’s         New International    Dictionary    (3d ed.,    1961).
Judicial interpretations     are in agreement,     holding that “pleasure”       is
synonymous with “amusement.           comfort and happiness,”        Industrial Trust
Co. v. Commissioner        of Internal Revenue,     151 F.2d 592, 594 (1st Cir.,
1945). and with comfort,      consolation,    contentment,    ease, enjoyment,
happiness and satisfaction.       National Surety Co. V. Jarrett,        121 S.E. 291.
295 (W. Va.,    1924). While we are aware that there are those who would
strenuously    assert that television    is no source of pleasure,      happiness,
contentment or gratification      to them, it is legally well established        that
statutory words in common use will be read according to their most
natural, ordinary and popular meaning,          unless a contrary intention is
clearly apparent from the context.         V. T. G S. art. 10; Calvert v. Austin
Laundry & Dry Cleaning Co.,          365 S.W.2d 232, 235 (Tex. Civ. App. --Austin
1963, writ ref’d., n. r. e. ); National Life Co. v. Stegall,        169 S. W. Zd 155,
157 (Tex. Sup. 1943).      Thus, in our opinion, it is clear that, in the commonly
understood meaning of the term, a coin-operated            television must be legally
deemed to dispense “pleasure.        ” Accordingly,     a coin-operated     television
of this type is not a “service     coin-operated    machine” and therefore         not
within the statutory exemption of article 13.03.

                           SUMMARY

            A coin-operated  television is not within the
        statutory exemption of article 13.03,  V. T. C. S.,
        Taxation-General,   and is thus subject to taxation
        pursuant to Senate Bill 869.




                                             Attorney     General   of Texas
                                     //
                                      ‘4
                                   p. 3082
The Honorable   Ivan Williams,     page 3     (H-719)




APPROVED:




DAVID   M.   KENDALL,    First   Assistrtnt




C. ROBERT HEATH,        Chairman
Opinion Committee




                                     p.   3083